DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Alan Young (Reg. No. 37,970) on 01/26/2022.
Claims 1, 4, 8, 22, and 26 of the application has been amended as follows: 
1.	(Currently Amended)	A coil component comprising:
	a first magnetic core including:
an upper surface extending in a first direction and a second direction perpendicular to the first direction, wherein the upper surface includes first, second, and third upper surface parts;
 		first and second grooves formed on the upper surface, extending in the first direction and arranged in the second direction, wherein the first groove is positioned between the first and second upper surface parts in the second direction, and wherein the second groove is positioned between the first and third upper surface parts in the second direction;
		a first side surface extending in the second direction and a third direction perpendicular to the first and second directions, wherein the first side surface includes first, second, and third side surface parts;

		a second side surface extending in the second and third directions and positioned on an opposite side to the first side surface, wherein the second side surface includes fourth, fifth, and sixth side surface parts, wherein the fourth side surface part is positioned between the fifth and sixth side surface parts in the second direction, and wherein the fourth side surface part is recessed so as to form a fifth groove extending in the third direction and positioned between the fifth and sixth side surface parts in the second direction; and
	a conductive plate including:
first and second body parts inserted respectively into the first and second grooves;
a first terminal part inserted into the third groove and connected to one end of the first body part;
a second terminal part inserted into the fourth groove and connected to one end of the second body part; and
a connection part inserted into the fifth groove and connected in common to other ends of the first and second body parts,
		wherein an area of each of the second and third upper surface parts is larger than  an entire area of the first upper surface part.
4.	(Currently Amended)	The coil component as claimed in claim 1, further comprising a second magnetic core having a flat lower surface,
wherein the upper surface of the first magnetic core and the lower surface of the second magnetic core are bonded to each other to close upper portions of the respective first and second grooves to thereby form the first and second through holes.
8.	(Currently Amended)	The coil component as claimed in claim 1, wherein the conductive plate further  includes third and fourth terminal parts protruding from the connection part.
22. (Currently Amended)	A coil component comprising:
a magnetic core including:
an upper surface extending in a first direction and a second direction perpendicular to the first direction, wherein the upper surface includes first, second, and third upper surface parts;
first and second grooves formed on the upper surface, extending in the first direction and arranged in the second direction, wherein the first groove is positioned between the first and second upper surface parts in the second direction, and wherein the second groove is positioned between the first and third upper surface parts in the second direction;
a first side surface extending in the second direction and a third direction perpendicular to the first and second directions, wherein the first side surface includes first, second, and third side surface parts;
third and fourth grooves formed on the first side surface, extending in the third direction and arranged in the second direction, wherein the third groove is positioned between the first and second side surface parts in the second direction, and wherein the fourth groove is positioned between the first and third side surface parts in the second direction;
a second side surface extending in the second and third directions and positioned on an opposite side to the first side surface, wherein the second side surface includes fourth, fifth, and sixth side surface parts, wherein the fourth side surface part is positioned between the fifth and 
a bottom surface extending in the first and second directions and positioned on an opposite side to the upper surface; and
a conductive plate including:
first, second, third, fourth, and fifth sections inserted respectively into the first, second, third, fourth, and fifth grooves, wherein the third section is connected to one end of the first section, wherein the fourth section is connected to one end of the second section, and wherein the fifth section is connected in common to other ends of the first and second sections; and
first, second, third, and fourth terminal parts protruding from the bottom surface of the magnetic core, wherein the first terminal part is connected to the third section, wherein the second terminal part is connected to the fourth section, and wherein the third and fourth terminal parts are connected to the fifth section,
wherein an area of each of the second and third upper surface parts is larger than an entire area of the first upper surface part.
26. (Currently Amended)	A coil component comprising:
a magnetic core including:
an upper surface extending in a first direction and a second direction perpendicular to the first direction, wherein the upper surface includes first, second, and third upper surface parts;
first and second grooves formed on the upper surface, extending in the first direction and arranged in the second direction, wherein the first groove is positioned between the first and second upper surface parts in the second direction, wherein the second groove is positioned 
a first side surface extending in the second direction and a third direction perpendicular to the first and second directions, wherein the first side surface includes first, second, and third side surface parts;
third and fourth grooves formed on the first side surface, extending in the third direction and arranged in the second direction, wherein the third groove is positioned between the first and second side surface parts in the second direction, and wherein the fourth groove is positioned between the first and third side surface parts in the second direction;
a second side surface extending in the second and third directions and positioned on an opposite side to the first side surface, wherein the second side surface includes fourth and fifth side surface parts; and
a fifth groove formed on the second side surface, extending in the third direction and positioned between the fourth and fifth side surface parts in the second direction; and
a conductive plate including first, second, third, fourth, and fifth sections inserted respectively into the first, second, third, fourth, and fifth grooves, wherein the third section is connected to one end of the first section, wherein the fourth section is connected to one end of the second section, and wherein the fifth section is connected in common to other ends of the first and second sections,
wherein an area of each of the second and third upper surface parts is larger than an entire area of the first upper surface part.

Election/Restrictions
Claims 1-5, 8-10, and 18-27 are allowable. Claim 6, previously withdrawn from consideration as a result of a restriction requirement, requires all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between Species I-II, as set forth in the Office action mailed on 08/16/2021, is hereby withdrawn and claim 6 is hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-6, 8-10, and 18-27 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 recites, inter alia, a coil component comprising: a first magnetic core including: third and fourth grooves formed on the first side surface; and a second side surface includes a fifth groove; and a conductive plate including: a first terminal part inserted into the third groove and connected to one end of the first body part; a second terminal part inserted into the fourth groove and connected to one end of the second body part; and a connection part inserted into the fifth groove and connected in common to other ends of the first and second body parts, wherein an area of each of the second and third upper surface parts is larger than an entire area of the first upper surface part.
inter alia, a coil component comprising:
a magnetic core including: third and fourth grooves formed on the first side surface; second side surface includes a fifth groove; a conductive plate including: first, second, third, fourth, and fifth sections inserted respectively into the first, second, third, fourth, and fifth grooves, wherein the third section is connected to one end of the first section, wherein the fourth section is connected to one end of the second section, and wherein the fifth section is connected in common to other ends of the first and second sections; and first, second, third, and fourth terminal parts protruding from the bottom surface of the magnetic core, wherein the first terminal part is connected to the third section, wherein the second terminal part is connected to the fourth section, and wherein the third and fourth terminal parts are connected to the fifth section, wherein an area of each of the second and third upper surface parts is larger than an entire area of the first upper surface part.
Claim 26 recites, inter alia, coil component comprising: a magnetic core including: third and fourth grooves formed on the first side surface; a fifth groove formed on the second side surface; and a conductive plate including first, second, third, fourth, and fifth sections inserted respectively into the first, second, third, fourth, and fifth grooves, wherein the third section is connected to one end of the first section, wherein the fourth section is connected to one end of the second section, and wherein the fifth section is connected in common to other ends of the first and second sections, wherein an area of each of the second and third upper surface parts is larger than an entire area of the first upper surface part.
The references of record do not teach or suggest the aforementioned limitation, nor would it be obvious to modify those references to include such limitation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANGTIN LIAN whose telephone number is (571)270-5729. The examiner can normally be reached Monday-Friday 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELVIN ENAD can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANG TIN BIK LIAN/ Primary Examiner, Art Unit 2837